Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the appeal brief filed 11/18/21.
	Claims 23-30 are pending.
Allowable Subject Matter
Claims 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claim limitations “receive a network slice selection request from an Access and Mobility Management Function, AMF”, “determine … a corresponding network slice routing rule identifying … a set of network functions forming the assignable network slice”, and “transmit to the AMF … the corresponding network slice routing rule for controlling assignment of a network slice for the UE based on the … network slice routing rule” as recited in independent claim 23 and similarly recited in independent claim 30.  This substantially mirrors applicant’s recital of claims 23 and 30 and the differences emphasized in bold between these claims and the prior art of record, as set forth in the paragraph bridging pages 7 and 8 of the appeal brief.
In addition, applicant’s argument (argument a.) on pages 8-12 of the appeal brief are persuasive, and in particular, the argument that the associated control plane (CP) set of network functions forming the assignable network slice” as claimed in each independent claim.  In addition, applicant’s arguments that the prior art of record does not teach or suggest the claimed “AMF” and its claimed context (i.e., the limitations “receive a network slice selection request from an Access and Mobility Management Function, AMF” and “to transmit to the AMF … the corresponding network slice routing rule …”) in the independent claims are also persuasive and hence, the claims, when viewed as a whole, are patentable over the prior art of record.
 The 3GPP specification (aka 3GPP Technical Report) as cited in the last Final Office Action is the closest prior art of record.  It teaches a NSSF receiving a network slice (NS) selection request from a RAN node, and in response to the received request, selects a network slice ID (NSID1) and transmits the NSID1 and an associated CP entry point IP address information back to the RAN node.  However, the 3GPP specification does not teach or suggest the above-identified claim limitations of each independent claim nor does the other cited prior art of record remedy its deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414